UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2010 Commission File Number:001-33179 AEGEAN MARINE PETROLEUM NETWORK INC. (Translation of registrant's name into English) 42 Hatzikyriakou Avenue Piraeus, Athens 185 38 Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is a copy of the presentation made by Aegean Marine Petroleum Network Inc. at the Jefferies 7th Annual Global Shipping & Logistics Conference on September 8, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AEGEAN MARINE PETROLEUM NETWORK INC. (registrant) Dated:September 8, 2010 By: /s/ E. Nikolas Tavlarios Name: E. Nikolas Tavlarios Title: President SK 23 Exhibit 1 1 Aegean Marine Petroleum Network Inc. Jefferies Global Shipping and Logistics Conference September 8th 2010 2 Safe Harbor Statement Except for historical information contained herein, the statements in this presentation are forward-looking and made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward- looking statements involve known and unknown risks and uncertainties that may cause the actual results in future periods of Aegean Marine Petroleum Network, Inc. to differ materially from forecasted results. Those risks include, among others, changes in customer orders and demand for our products; the liquidity of credit markets; changes in raw material, labor, equipment and transportation costs; pricing actions by the Company and its competitors; changes in law or the uncertainty of the application of law and regulation; the ability to attract and retain management and employees; the inability to successfully execute management strategies with respect to cost containment, production increases or decreases, inventory control, and the integration of acquired businesses, and general changes in economic and financial conditions, residential and non-residential construction and municipal spending. Risks associated with forward-looking statements are more fully described in our filings with the Securities and Exchange Commission. Aegean Marine Petroleum Network Inc. assumes no duty to update its forward-looking statements as of any future date. Non-GAAP Financial Measures Within this presentation, the Company makes reference to certain non-GAAP financial measures, which have directly comparable GAAP financial measures as identified in this presentation. These non-GAAP measures are provided because they are used as standard metrics by the investment community. We believe these measures will assist the investment community in properly assessing the underlying performance of the Company. Disclosure 3 Powering the World… 4 4 Investment Highlights Global brand representing safety, product quality and excellent service Diverse and high-quality customer base Demonstrated growth strategy resulting in significant sales volume and EBITDA growth Established presence in the top three bunkering markets worldwide Largest double-hull bunkering fleet to benefit from dynamic regulatory environment Vertically integrated logistics chain, including tanker storage in strategic locations Independent supplier of marine fuel lubricants to complement core operations History of significant financial liquidity with strong banking relationships Experienced management team with a solid track record Well positioned for long-term cash flow growth Aegean Marine is a global marine fuel logistics company that markets and physically supplies refined marine fuel and lubricants to ships in port and at sea… 5 Agenda Company Industry Strategy Financial Overview 6 Company 7 Company:The Aegean Team Peter C. Georgiopoulos Chairman of the Board Chairman of Aegean since IPO (December 2006). Founder and Chairman of General Maritime (NYSE: GMR) Founder and Chairman of Genco Shipping and Trading (NYSE: GNK) Founder and Chairman of Baltic Trading Ltd (NYSE: BALT) GMR, GNK and BALT have returned over $1.25 billion to investors. E. Nikolas Tavlarios Principal Executive Officer & President President of Aegean since IPO. Former Vice President, General Maritime- directed business development, maintained relationships with major oil companies, and commissioned Portugal office. Former Manager, General Maritime Management (GMM) Hellas. Former Executive Director of Rockefeller Center for Tishman Speyer. Dimitris Melisanidis Head of Corporate Development Head of Corporate Development since January 2005. Founded Aegean in 1995 and acted as CEO until IPO. Spyros Fokas Director, Corporate Secretary & General Counsel Corporate Secretary and General Counsel for Aegean since January 2005 and has acted as Legal Counsel since 1998. Founder of Associated Piraeus Law Offices. Member of Greek Maritime Law Association and Hellenic Society of Maritime Lawyers. Spyros Gianniotis Chief Financial Officer Chief Financial Officer for Aegean since September 2008. Former Assistant General Manager and Head of Shipping at Piraeus Bank, A.E. Former Vice President, Senior Relationship Manager at Citibank N.A. 8 New York Jamaica Gibraltar Fujairah Singapore Pireaus Company at time of IPO… Company:Aegean, December 2006 9 Vancouver Mexico Jamaica Trinidad & Tobago Gibraltar Northern Europe Antwerp Tangiers Piraeus / Patras West Africa Fujairah Singapore Portland Las Palmas Company: Aegean Today 10 Global Reach Modern double hull fleet Integrated Service Capability Effective Credit Controls Tank storage in strategic locations Strong Customer Relationships Independent supplier of marine lubricants Company:Business Overview Aegean’s integrated supply model includes: Q2 2010 Volume Sold 11 DAY1 1 to 3 4 5 25 35 Receive client order Lock in sales price Lock-in purchase price Load bunkering tanker Physical delivery of fuel Pay supplier Receive payment Marketing, Sales and Procurement Physical Operations Working Capital Funding Strong brand name widely recognized and respected in the industry for quality product and excellent service Global sales-force covering clients’ needs around-the-clock Centralized procurement team constantly evaluating Company’s requirements while monitoring fuel markets Largest and most modern bunkering fleet in the industry (approximately 90% being double-hull) Global operations team manage the process in order to ensure successful and timely delivery Expert technical team managing Company fleet positioning and maintenance Large credit facility in-place allows for the funding of both current (and future) operations Strong relationships with banks A Sample Transaction Cycle… Company:Operations 12 Aegean’s Sales by Client Sector Approximate percentages. Diverse base of strong customers mitigates counterparty risks, providing top-line predictability In five years of operation, bad debt expense has totaled approximately $100,000 Strong relationships with international shipping companies, leading cruise lines and fuel traders. Company:Diverse, High-Quality Customer Base 13 Industry 14 14 PIRA Energy Group, July 2010 2010 global GDP growth forecasted between 3.8 and 4.2% China projected growth apx. 10.0% India projected growth apx. 8.8% Continued integration of China and East Asia into world economy will accelerate GDP growth Strong presence in emerging markets will allow Aegean to take advantage of shifting global fundamentals Bunker demand projected to grow 3.9% in Bunker demand is projected to grow 30% from current levels by year end 2020 Industry:Attractive Fundamentals 15 Industry:Dynamic Regulatory Landscape MARPOL Annex I - Single-Hull Phase-Out Regulations for the prevention of pollution by oil Single-hull tankers to be phased-out of most markets by 2015 New markets adopting Phase-Out regulations MARPOL Annex VI - Emissions Regulation Regulations for the prevention of air pollution from ships Global marine fuel sulfur limits begin to tighten as of January 2012 Emission Control Area (ECA) ECA sulfur limit reductions begin July 2010 Rapid Expansion - USA/Canada by 2012 Sulfur limits continue to decrease Driving demand for low-sulfur fuels to comply with regulations Aegean is poised to benefit from regulatory changes 16 Single-Hull Phase-Out Single-hull tankers to be phased-out of most markets by 2015 Results in dramatic vessel removals in bunkering suitable fleet Recent Developments… December 2009: South Korea bans single- hull vessels from all ports beginning in Russia has banned the use of single-hull tankers as of January 1, 2010 China has banned the use of single-hull tankers as of January 1, 2010 India has lifted an exemption allowing single-hull tankers to trade in coastal waters till 2015 effectively banning single- hull vessels as of January 2010 Note: Bunker suitable vessels defined as below 10,000 DWT; Orderbook, phase-out and deliveries by number of vessels; Projections assumes vessels scrapped after 25 year life; 2010 and 2011 net growth assumes phase-out of 25% of remainingsingle-hull tonnage, 5% of Deliveries for 2010 are assumed cancelled, 30% of Deliveries for 2011 are assumed cancelled. Source: Clarkson Research Services, PIRA Energy Group, Internal company estimates Industry: Bunkering Tanker Fleet Development 17 Industry: Low-Sulfur Regulation Timeline Emission Control Area Potential Future Emission Control Areas 0.00% 1.00% 2.00% 3.00% 4.00% 5.00% ECA GLOBAL Modern fleet featuring segregated tanks allows for sale of multiple fuel grades in a single delivery Significant financial liquidity enables Company to capitalize on this attractive market opportunity as demand for low-sulfur product continues to increase 18 Strategy 19 Strategy Penetrate new attractive markets with strong ship traffic Leverage global sales and operations network Own and operate the largest double-hull bunkering fleet in the world Increase scale through additional accretive acquisitions Expand distribution network for global supply of marine lubricants Meet strong demand for modern tonnage Drive growth in current markets and expansion into adjacent markets Joined Sealub Alliance, increasing network to more than 450 ports in 40 countries and improve infrastructure to increase sources of fuel and purchasing power Dedicated team of sales and operational professionals support customers on a worldwide basis Strengthen global brand, enhance purchasing leverage, drive greater operational efficiencies and increase future earnings potential Global presence has more than tripled to over 16 service centers and over 40 markets worldwide since IPO in December 2006 20 Strategy: Expansion into Strategic Locations Penetration into attractive markets driven by fleet expansion and access to credit… West Africa (Q1 2008) Vancouver, Montreal and Mexico via ICS Petroleum acquisition (Q3 2008) Patras - 2nd largest market in Greece in terms of metric tons supplied (Q1 2009) Tangiers, Morocco - exclusive bunkering company for the new port (Q1 2009) Trinidad and Tobago (Q2 2009) Amsterdam - Rotterdam - Antwerp via acquisition of Verbeke Bunkering (Q1 2010) Jamaica via development of storage terminal Greece via acquisition of floating storage vessel - Mediterranean Las Palmas via acquisition of Shell Las Palmas facility (Q2 2010) Development of land based storage in Fujairah 21 NEW BUILD & ACQUISITION FLEET Current On Order Q1 2011 Number of Vessels/Barges 63 9 72 New builds enter an environment of markedly lower supply Financing for all new builds has been secured at favorable rates 42% fleet growth CAGR since 2006 IPO Took delivery of 10 double hull bunkering vessels in 2009 Took delivery of 7 double hull bunkering vessels to date in 2010 Expect delivery of 7 additional newbuild double hull bunkering tankers in 2010 and 2 in Q1 Note:Assumes no scrapping or sales. ‘On Order Fleet’ includes both vessels and barges. Includes chartered in vessels via Verbeke acquisition Strategy: Poised for Growth - Fleet Expansion 22 22 Strategy: Poised for Growth - Storage Expansion Land Storage Location Type Total Capacity Fujairah* Land 500,000 m3 Jamaica* Land 120,000 m3 Portland Land 40,000 m3 Tangiers* Land 230,000 m3 Las Palmas Land 65,000 m3 Floating Storage Location Type Total Capacity Ghana Floating 70,000 dwt Gibraltar Floating 80,000 dwt Fujairah Floating 70,000 dwt Mediterranean Floating 25,000 dwt ARA Floating 2,500 dwt * Facilities currently under-development, expected completion 2012 Strategic Benefits Increase availability of product for sale in key markets while maintaining conservative commodity risk approach Strengthen Aegean Marine’s buying power Generate incremental income by leasing storage space to third parties 23 The Aegean brand is associated with a reputation for safety Strategy: Stellar Reputation for Safety Stellar environmental record with no major environmental accidents Strong internal controls ensure compliance with international maritime laws Several important certifications from key international agencies ISO 9001 certified for Provision of Procurement Services for Marine Fuel Oils and Lubricants ISO 14001 certified for Environmental Management System TR-8 certified by Lloyds for Quality Management for Bunker Supply Awarded contract from European Maritime Safety Agency in November 2009 Increase oil pollution response capacity in English channel On stand-by through 2013 to provide rapid oil spill recovery services 24 Marine Lubricants Oils used by vessels to reduce friction in engines and machines. Size of Global Market 2mm metric tons Market Dynamics Dominated by the majors Aegean’s Entrance into Market Sealub Alliance Network Group formed by Gulf Oil Marine to market and distribute marine lubricants globally. Aegean joined Sealub in February 2009.Other members include PetroChina, Ipiranga (Brazil), and SK (South Korea). Presence in over 450 ports in 40 countries. Aegean estimates 153% CAGR Strategy:Marine Lubricants 25 Strategy:Strong Liquidity Position Access to over $700 million in credit facilities $100 million credit facility secured in April 2010 with Fortis Nederland $50 million credit facility secured in April 2010 with Deutsche Bank Focused on expanding banking relationships and strengthening working capital base Approximately $50 million in available cash on hand Significant financial liquidity provides competitive advantage Aegean Marine buys in bulk, effectively strengthening relationships with suppliers and providing access to pricing discounts unavailable to smaller competitors Manage fluctuations in marine fuel prices while competitors are often capital constrained Superior financing terms on newbuild ships Aegean Marine financed newbuilds with 80% debt / 20% equity Competitors required to provide significant equity contribution Strong capital structure to take advantage of attractive consolidation opportunities With a net debt to capital ratio of 48%, Aegean Marine continues to pursue additional acquisitions that are accretive to cash flows 26 Recent Results 27 25% CAGR Financial Overview: EBITDA Growth 28 57% CAGR Financial Overview: Sales Volumes 29 $27 average spread per MT Financial Overview: Gross Spread per MT 30 Financial Overview:Fixed Cost per Metric Ton 31 Financial Overview: Selected Financials All amounts are in thousands of USD unless otherwise specified. Net Revenues Total Revenues - Cost of Goods Sold - Cargo Transportation Expenses Year-on-Year Comparison 2q09 2q10 YoY % Sales Volumes (MT) +88.5% Net Revenue +44.8% EBITDA +12.7% Operating Income +9.0% Net Income -26.3% Adjusted Net Income +17.1% Quarter-on-Quarter Comparison 1q10 2q10 QoQ % Sales Volumes (MT) +64.2% Net Revenue +23.6% EBITDA +19.3% Operating Income +10.1% Net Income -14.6% Adjusted Net Income +2.0% 32 Financial Overview: Balance Sheet Data As of June 30, 2010 ASSETS LIABILITIES and SE Cash and Cash Equivalents Short-term Debt Current Assets Trade Payables Fixed Assets Long-term Debt Other Non-Current Assets Other current and non-current TOTAL LIABILITIES STOCKHOLDERS’ EQUITY TOTAL ASSETS TOTAL LIABILITIES & SE Net Debt to Capital of: 48% 33 33 Investment Highlights Global brand representing safety, product quality and excellent service Diverse and high-quality customer base Demonstrated growth strategy resulting in significant sales volume and EBITDA growth Established presence in the top three bunkering markets worldwide Largest double-hull bunkering fleet to benefit from dynamic regulatory environment Vertically integrated logistics chain, including tanker storage in strategic locations Independent supplier of marine fuel lubricants to complement core operations History of significant financial liquidity with strong banking relationships Experienced management team with a solid track record Well positioned for long-term cash flow growth Aegean Marine is a global marine fuel logistics company that markets and physically supplies refined marine fuel and lubricants to ships in port and at sea…
